Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00293-CR
____________
 
JONATHAN MARCEL SILVA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County,
Texas
Trial Court Cause No.
43375
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  The State also
filed a notice of appeal.  See Tex. Code Crim. Proc. art. 44.01(c). 
However, the State did not request preparation of the reporter=s record and in its brief abandoned
the issues raised in its notice of appeal.  No response to appellant=s request has been filed.  Because
this Court has not issued an opinion, we grant appellant=s request.




Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
 
 
Panel
consists of Justices Anderson, Guzman, and Boyce.
Do not
publish C Tex.
R. App. P. 47.2(b).